       Case 2:18-cv-01226-SMV-CG Document 116 Filed 03/11/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

BIG CHIEF PLANT SERVICES, LLC,

        Plaintiff/Counter-defendant,

v.                                                                             No. 18-cv-1226 SMV/CG

PANHANDLE MAINTENANCE, LLC,

        Defendant/Counterclaimant/Third-Party Plaintiff,

v.

3BEAR DELAWARE OPERATING-NM, LLC,1

        Third-Party Defendant.

                ORDER TO PAY DEFENDANT’S REASONABLE EXPENSES

        THIS MATTER is before the Court on Defendant’s counsel’s Affidavit in Support of

Award of Attorney Fees and Costs [Doc. 115], filed on February 5, 2021. On January 22, 2021,

the Court entered its Order Granting Motion to Compel Discovery in Aid of Execution [Doc. 114]

(“Order”). The Order indicated the Court would award Defendant reasonable expenses and

attorney fees for preparing its Motion for Order to Compel [Doc. 113]. Defendant’s counsel

submitted an affidavit requesting payment of $886.18 for 3.1 hours of work at $265.00 per hour.

[Doc. 115] at 2. Plaintiff did not file any objection to the affidavit, and the time for doing so has

passed. See [Doc. 114] at 2. Having considered the briefing and relevant law, the Court finds that

apportionment of reasonable expenses, including attorney fees, under Fed. R. Civ. P. 37(a)(5)(A)



1
 Third-Party Defendant 3Bear Delaware Operating-NM, LLC, was terminated from this action on October 7, 2019,
after the Court granted its Motion for Summary Judgment. See [Doc. 97].
      Case 2:18-cv-01226-SMV-CG Document 116 Filed 03/11/21 Page 2 of 2




is appropriate. The Court also determines that the 3.1 hours of work claimed is reasonable in

relation to the motion to compel. Therefore, the Court finds that the appropriate award for

reasonable attorney fees is $886.18.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff shall

pay to Defendant $886.18 pursuant to Fed. R. Civ. P. 37(a)(5)(A) within 15 days.

       IT IS SO ORDERED.



                                                          _____________________________
                                                          STEPHAN M. VIDMAR
                                                          United States Magistrate Judge
                                                          Presiding by Consent




                                               2
